Citation Nr: 1522120	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-42 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach condition to include irritable bowel syndrome as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1985 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that, in pertinent part, denied service connection for diverticulosis (claimed as large intestines and stomach).  The Veteran timely appealed.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for large intestines and stomach, and had been diagnosed with irritable bowel syndrome and diverticulosis, the issue on the title page reflects the expanded issues on appeal as a result of the Clemons decision. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for diverticulosis is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has a medically unexplained chronic multisymptom illness characterized as irritable bowel syndrome. 


CONCLUSION OF LAW

A medically unexplained chronic multisymptom illness, characterized as irritable bowel syndrome, was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full for the claim decided, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include neurological signs or symptoms; signs or symptoms involving muscle or joint pain; and signs or symptoms involving fatigue.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in SWA during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in SWA during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in SWA during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in SWA from October 1990 to May 1991.  It also confirms receipt of the Southwest Asia Service Medal.  This medal generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

In this case, the Veteran contends that service connection for irritable bowel syndrome is warranted on the basis of his service in SWA during the Persian Gulf War.

Irritable bowel syndrome is included as a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a).

Service treatment records do not reflect any findings or complaints of irritable bowel syndrome.  Records show that, in June 1989, prior to the Veteran's service in SWA, he complained of lower stomach pain of six hours' duration.  Abdominal X-rays taken at the time were suggestive of probable adynamic ileus versus early obstruction.  Subsequent diagnosis, later that same month, was lower abdominal pain, resolved, unknown etiology.  No other stomach problems were documented in active service.

The post-service records show that the Veteran was treated in Germany for gastroenteritis in April 1996; unspecified abdominal pain in December 2000; and diarrhea and inflammation of the gastrointestinal tract in February 2003 and in October 2006. 
VA treatment records show complaints of stomach discomfort in November 2008.  At that time the Veteran reported having chronic "gut gurgling" with modest abdominal discomfort.  He had occasional incontinence, and passed wet stool frequently in the day and less frequently at night.  Assessments in November 2008 included chronic diarrhea for 17 years.  In December 2008, the assessment was chronic diarrhea-likely irritable bowel syndrome.  At that time the Veteran complained of soiling his pants during the night due to diarrhea, which would not stop.

In June 2009, the Veteran complained of diarrhea, constipation, and abdominal discomfort prior to bowel movements, with bloating and urgency.  The assessment was irritable bowel syndrome, and the Veteran was given dietary information and educational material.

Records show that the Veteran underwent a colonoscopy procedure in July 2009, which revealed mild diverticulosis. 

During a September 2009 VA examination, the Veteran reported problems with abdominal pain, which had their onset in 1991.  He reported having dysentery and chronic diarrhea at five months after leaving SWA.  He reported being treated with over-the-counter medications until October 1991, when he sought treatment in Germany.  The Veteran reported having intermittent diarrhea since 1991, which was persistent; and nausea, which was daily.  The Veteran also described left lower quadrant pain several times per week, which was moderate in severity and lasted from one-to-two hours. 

Current symptoms included bloating, flatulence, weakness, fatigue, malaise, and inability to gain weight.  On examination in September 2009, there was no abdominal tenderness.  The examiner opined that the Veteran's large intestine/stomach condition was less likely as not caused by or a result of the condition identified in January 1989.

VA will not pay compensation under 38 C.F.R. § 3.317 for aggravation of disabilities resulting from pre-existing undiagnosed illnesses.  See 60 Fed. Reg. 6,660 (February 3, 1995).  In this case, however, despite the one-reported episode of lower stomach pain of six hours' duration in 1989, the Board concludes that there is no clear and unmistakable evidence that the Veteran's irritable bowel syndrome had pre-existed his active service in the Persian Gulf. 

The Board notes that the September 2009 examiner did not attribute the Veteran's "bowel/large intestine/stomach condition" to any known diagnosis.  In this case, however, the Veteran has exhibited current signs or symptoms of irritable bowel syndrome, which is a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a).   VA records also include an assessment of irritable bowel syndrome in June 2009.  Here, the Veteran is competent to testify on the severity or frequency of his abdominal discomfort and diarrhea.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under these circumstances, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's current disability manifested by moderate left lower quadrant pain lasting from one-to-two hours several times per week, with persistent diarrhea, is to a degree of 10 percent disabling.

The evidence does not show that the Veteran's irritable bowel syndrome is attributable to events after active service, or to willful misconduct.  Hence, the presumption of service connection applies, and the criteria for service connection are met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


ORDER

Service connection for a medically unexplained chronic multisymptom illness characterized as irritable bowel syndrome is granted.


REMAND

The Veteran seeks service connection for diverticulosis, to include as secondary to the service-connected irritable bowel syndrome.

Service treatment records do not reflect any findings or complaints of diverticulosis.  Abdominal X-rays taken in June 1989 were suggestive of probable adynamic ileus versus early obstruction.

The post-service treatment records show that the Veteran underwent a colonoscopy procedure in July 2009, which revealed mild diverticulosis.

As noted above, a VA examiner in September 2009 opined that the Veteran's current condition was less likely as not caused by or a result of the condition identified in January 1989.

With regard to the Veteran's claim for secondary service connection, the Board finds that an opinion is needed regarding whether the Veteran's diverticulosis is aggravated by the service-connected irritable bowel syndrome.  Hence, the Board cannot resolve this matter without further medical clarification.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for diverticulosis and for irritable bowel syndrome, dated from October 2009 to present.  

2.  Forward the Veteran's claims folder to the examiner who conducted the September 2009 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render an opinion as to the following: 

(a)  Whether it at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service. 
(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diverticulosis is caused by his service-connected irritable bowel syndrome.  

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diverticulosis is aggravated by (i.e., has permanently increased in severity beyond the natural progress due to) his service-connected irritable bowel syndrome.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's diverticulosis found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected irritable bowel syndrome.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


